Citation Nr: 9911003	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an increased evaluation for residual effects 
of shell fragment wound of back and right arm currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to June 
1945.

This appeal arose from an August 1997 RO rating decision, 
which granted an increased evaluation, from noncompensable to 
10 percent disabling, for the veteran's claim of entitlement 
to an increased evaluation for residual effects of shell 
fragment wounds of his back and right arm.  Since he 
continues to disagree with the current rating assigned, the 
claim of an increased rating above 10 percent for his 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).


REMAND

As to the issue of whether an increased evaluation for the 
veteran's service-connected residuals of shrapnel wounds is 
warranted, the veteran has presented a well-grounded claim 
for an increased disability evaluation for his service 
connected disability within the meaning of 38 U.S.C.A. § 
5107(a); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for a increased 
disability evaluation for a service connected disorder had 
been considered by the VA, he established a well-grounded 
claim for a increased rating).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also, Marcoux v. 
Brown, 10 Vet. App. 3 (1996).  Compensation may not be 
awarded or increased, however, under any Act or 
administrative issue prior to the effective date of that Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991); 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  

The service medical records show the veteran sustained what 
were characterized as multiple, superficial, small shrapnel 
wounds to the back on February 19, 1942.  He was treated at 
an Australian military hospital where the injuries were 
described initially as numerous small cuts and two large 
wounds of the back.  The wounds were dressed.  On February 
24, it was noted that one wound was infected and contained 
pus.  It was indicated that he might have a piece of shrapnel 
that might come out.  The following day there was suturing.  
On February 27, a one-inch diameter wound was sloughing, the 
base was separating.  The wound was dressed.  By March 2, the 
wounds were clean and the appellant was discharged to his 
unit.  The injuries were described as two small wounds of the 
back healing rapidly.  He was recommended for "N.D." 
(presumably non-duty) for seven days.

At the examination for separation from service in June 1945, 
a history was noted of multiple shrapnel wounds, buttocks, 
right shoulder and right arm.  Examination disclosed a 1/2-inch 
diameter scar of the right back, at the level of the 12th 
dorsal (vertebra).

The veteran disability was assigned noncompensable 
evaluations in rating decisions on September 1945 and August 
1947.  Following the veteran's request for an increased 
evaluation, the RO's November 1990 rating decision again 
assigned a noncompensable evaluation for the veteran's 
service connected residuals of fragment wounds of the back 
and right arm.  At that time, a September 1990 VA outpatient 
treatment reported noted a 1-centimeter scar across the 
veteran's lower back, that was pale, nontender, and well 
healed.  The examiner did not detect significant abnormal 
tenderness or masses upon rectal examination, or any shrapnel 
subcutaneously.  Although the veteran described a mass in his 
right arm, the examiner was unable to confirm the same.  The 
examiner's diagnoses, in pertinent part, included multiple 
pieces of shrapnel providing minimal symptoms, with entrance 
scars deemed to be asymptomatic.  Thereafter, VA November 
1990 radiographic evidence revealed multiple metallic 
fragments overlying the lower abdomen and pelvis, with the 
exact site for either fragment being indeterminate.

The veteran then underwent a May 1997 VA examination, during 
which time the veteran pointed to an area in the posterior 
portion of his arm where he was able to feel a foreign body.  
Upon palpation, the examiner confirmed the location of a 
firm, moveable, hard object consistent with shrapnel on the 
posterior aspect of the arm 4.75 inches superior to the 
prominence of the elbow.  Although a 1-centimeter flat scar 
was noted in the lumbar area, the examiner was unable to 
palpate any apparent shrapnel in the gluteal area.  The 
examiner's diagnoses included residuals, shrapnel fragment 
wound, arm and back, symptomatic sustained in combat.

During the veteran's September 1998 RO personal hearing, and 
through arguments presented by his representative, the 
veteran has asserted that his pain has increased in his back 
and right arm, such that his pain is has affected muscles 
groups in his back and arms.  During this time, the veteran 
submitted undated radiographic evidence of the right humerus 
that demonstrated a 3-4 millimeter metallic density overlying 
the soft tissues lateral and posterior to the right humerus.  
The humerus itself revealed a small lucent area in the 
proximal lateral humerus of uncertain significance, which 
appeared sharply marginated, and possibly representing a 
small cyst.  The radiologist noted that a clinical 
correlation was advised, and that a bone scan may be of some 
benefit.

In his May 1998 substantive appeal, the veteran asserted, in 
essence, that the RO adjudicators were not looking at his 
whole disability picture.  In the representative's November 
1998 VA Form 646, it was essentially contended that 
Diagnostic Code 7805 (scars, other), the diagnostic code used 
by the RO to rate the residuals of the shell fragment wound, 
does not account for the functional loss caused by the wound.  
For the following reasons, the Board agrees.

The Board initially notes that the rating assigned a 
disability is based upon complete examination reports, and in 
determining the functional limitation caused by the injury, 
such factors as lack of usefulness, pain, supported by 
adequate pathology; weakness and limitation of motion are 
considered.  38 C.F.R. §§ 4.10, 4.40.  With regard to muscle 
injuries in particular, the regulatory criteria highlight 
symptoms including muscle disability manifested by weakness 
and fatigue-pain and objective evidence of muscle damage such 
as loss of power, lowered threshold of fatigue, and 
impairment of coordination.  38 C.F.R. § 4.54.  Factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma are prescribed under 38 C.F.R. § 4.56, and include 
scarring, facial defect, impairment of function and definite 
weakness or fatigue.

Law and regulations governing the evaluation of gunshot 
wounds, applicable at the time of the appellant's appeal, 
reflect that there are many factors to be considered in the 
evaluation of disabilities stemming from wounds involving 
muscle groups.  An evaluation of shrapnel wound residuals 
requires inquiry into the effect of missiles upon muscles and 
other deeper structures as well as the interplay of muscle 
patterns and groups.  38 C.F.R. §§ 4.47, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.55, 4.56.  For rating purposes, VA 
recognizes four grades of severity of disabilities due to 
muscle injuries: slight, moderate, moderately severe and 
severe.  38 C.F.R. § 4.54.

Where shell fragment or shrapnel wounds involve the 
musculature, residuals of such wounds are evaluated in 
accordance with the principles and criteria set forth in 38 
C.F.R. §§ 4.55, 4.56, and 4.73, Diagnostic Codes 5301 to 
5329.  Amendments to these regulations became effective on 
July 3, 1997, during the pendency of the veteran's appeal.  
See Schedule for Rating Disabilities; Muscle Injuries, 62 
Fed. Reg. 30,235-240 (1997).

The recent medical evidence currently of record leaves 
unanswered significant questions regarding the severity of 
the residuals of the wounds to the veteran's back and right 
arm.  VA examination in May 1997 revealed "multiple metallic 
fragments projecting over the low back and gluteal region, 
likely shrapnel," based on a July 1989 X-ray.  An object, 
consistent with shrapnel, was tender to palpation.  Based on 
such findings, the RO rated the appellant's back and right 
arm disability together under Diagnostic Codes 7804 and 7805, 
which provides for evaluation of scars.  

However, the report fails to indicate which, if any, muscle 
groups were affected by the injury, and the size, shape and 
orientation of the retained shrapnel is not mentioned.  
Further, the May 1997 VA examination was essentially silent 
as to examination of objective evidence of muscle impairment, 
damaged tendons, bones, or joints, and no adhesions were 
noted.  Thus, it is unclear on this record as to whether the 
rating criteria regarding muscle injuries apply here.  
Consistent with 38 C.F.R. §§ 4.47, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54, 4.55, and 4.56, evaluation of shrapnel wound 
residuals requires such inquiry into the effect of missiles 
upon muscles and other deeper structures as well as the 
interplay of muscle patterns.  

Second, notwithstanding that the RO has evaluated the 
veteran's residuals of the shell fragment wound under 
Diagnostic Code 7805, which is based upon the limitation of 
function of the part affected, the report of the May 1997 
does not include a muscle examination reflective of range of 
motion studies or discuss the extent of the limitation of 
function caused by the wound outside of the clinical setting.  
As a result of the foregoing, the Board finds that the May 
1997 VA examination was inadequate for rating purposes, see 
38 C.F.R. § 4.2 (1998), and thus the RO did not have 
sufficient medical evidence to form a complete evaluation, 
see 38 C.F.R. §§ 4.1, 4.7 (1998).  

VA therefore has a duty to assist him in developing the facts 
pertinent to his claim. See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Epps v. Gober, 126 F.3d 1464, 1468-
69 (Fed. Cir. 1997); and Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one. Therefore, a REMAND is 
warranted for a new examination, and for readjudication of 
the veteran's claim.  38 C.F.R. § 19.9 (1998).

In this regard, the Board again notes that, when a regulation 
changes during the pendency of a claim for VA benefits, and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version that 
is most advantageous to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If, in the present case, the examiner(s) on 
REMAND determines that the wound affects the veteran's 
musculature, then the RO must readjudicate his claim with 
reference to both the old and new criteria for muscle 
injuries due to shell fragment wounds.  This is so because 
the criteria have changed during the pendency of his claim.

In view of the foregoing, it is the opinion of the Board that 
further development is desirable to ensure that the record is 
adequate for an informed determination.  Accordingly, the 
case is REMANDED for the following action:   

1.  The veteran may submit additional 
evidence or argument into the record.

2.  The RO, with the assistance of the 
veteran, should obtain all VA and non-VA 
treatment records subsequent to those on 
file.  All materials obtained should be 
associated with the file.

3.  Following the above, but not 
contingent upon whether additional 
evidence is developed, the RO should 
schedule the veteran for an examination 
by an appropriately qualified physician 
regarding the severity of his service-
connected residuals of the wounds of his 
back and right arm.  The examiner should 
review the claims folder and a copy of 
this remand in conjunction with the 
examination.  Following the examination 
and a review of the record, the examiner 
should address the following matters:

(a) The examiner(s) should state whether 
the wounds involved the deeper structures 
of the back and arm, including the bones, 
nerves and muscles.  If a wound or wounds 
affect the musculature, the examiner 
should identify the muscle group, or 
groups, involved and indicate whether the 
muscle injury is slight, moderate, 
moderately severe or severe.

(b)  The examiner should report the range 
of motion of all joints affected by the 
residuals of the fragment wounds. 

(c)  The examiner should indicate whether 
there are signs or symptoms of muscle 
injury, specifically loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.  If there 
are subjective complaints of these signs 
or symptoms, the examiner should comment 
as to whether the objective findings 
support such subjective complaints.  

(d)  The examiner should describe any 
residual scars from the wounds and 
indicate whether any such scar is tender 
and painful upon objective demonstration, 
poorly nourished with repeated 
ulceration, or otherwise causative of any 
limitation of function. 

4.  The RO should review the examination 
report, with consideration of the 
provisions of 38 C.F.R. § 4.56 (1998), to 
ensure that it is in compliance with this 
REMAND, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for remedial 
action.

5.  The RO should then evaluate the 
residuals of the service connected 
fragment wound injuries.  If the evidence 
shows involvement of one or more muscle 
groups, the RO should address the 
symptomatology of each such group under 
both the old and new diagnostic criteria 
for such muscle groups (see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)), and 
assign the evaluation under the version 
most favorable to the veteran.  If the 
shell fragment wounds affect either the 
musculature or joints, then the RO should 
address the principles of 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

6.  If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain a summary of all laws and 
regulations considered by the RO in its 
adjudication, including, if applicable, 
both the old and new rating criteria for 
muscle damage.  

If the veteran's claim remains in a denied status, he and his 
representative should be provided with a supplemental 
statement of the case containing citations to the newly 
revised rating criteria, as applicable.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









